LatimeR, Judge
(concurring in part and dissenting in part) :
I concur in the first part of the Court’s opinion which holds that trial defense counsel waived the defense privilege of challenging the law officer.
I dissent from the views of my associates which set aside the sentence for other irregularities. In cases involving unlawful communications with court members, I have watched the doctrine of reversal without prejudice ebb and flow but I had concluded it was laid to rest in United States v Allbee, 5 USCMA 448, 18 CMR 72. There, a unanimous court concluded that the measuring rod for unlawful communications between a law officer and the court-martial would be prejudice to an accused. It was to be determined in the following manner. When there was an error of that sort, prejudice might be apparent from the face of the record; but if not, it would be presumed unless the Government carried the burden of showing no harm. Here that load was carried, for by any reasonable test the record shows no prejudice. The information gleaned from the pay *131tables was not incorrect or misleading and I suppose the court-martial could take judicial notice of the rates. The other advice offered by the law officer was in accordance with the law and not subject to dispute or explanation. Therefore, all that can be frowned upon is that the court members were authorized to consult the Coast Guard Supplement and the Army Cumulative Pocket Part of the Manual for unre-buttable information. Of course, if mere opportunity to refer to the Manual is sufficient to require reversal, then the probability of looking to its supplementing parts requires the same result. However, in United States v Rinehart, 8 USCMA 402, 24 CMR 212, which turned military procedure topsy-turvey, a thirty-day period of grace was authorized and that deadline had not been reached when this case was tried.
Without rearguing Rinehart, supra, I call attention to the fact that there is much latitude permitted courts-martial in imposing sentences and a law officer cannot possibly anticipate the many problems which will arise. He cannot prepare forms for sentence as is done in civilian practice, so the best solution I can propose for the future narrows to this type of proceedings. If difficulty is being encountered by the court-martial in reaching agreement on the type, nature or appropriateness of the sentence to be imposed, the procedure to be used in voting, or other matters properly before the court, the president of the court must have it reconvene in open session and ask for assistance from the law officer. This may in some degree interfere with the secrecy of the deliberations but it is the only method now available.
Obviously, I must concur with the holding that the law officer of a general court-martial or the president of a special court must, from the date Rine-hart became effective, instruct the members on the maximum sentence imposable for there remains no other alternative. But I fail to see how adequate guideposts can be furnished the court for other variations which are permitted by military law. I suppose the task is surmountable but the possibility of prejudice to an accused going undetected under the former proceedings was so improbable that the guides found in the Manual and its counterparts should not have been denied the court-martial.